                                                                     11/18/2019




              IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF MONTANA
                      GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,                 VIOLATION:
                                           7354446
            Plaintiff,                     Location Code: M13

     vs.
                                           ORDER
 JENNIFER L. CHAFFIN,

            Defendant.


     Based upon the unopposed motion of the United States and for good cause

appearing, IT IS HEREBY ORDERED that the citation is DISMISSED.

     IT IS FURTHER ORDERED that the initial appearance scheduled for

December 5, 2019 is VACATED.

     DATED this 18th day of November, 2019.
